Matter of Yi Song He v Motor Veh. Acc. Indem. Corp. (2015 NY Slip Op 04232)





Matter of Yi Song He v Motor Veh. Acc. Indem. Corp.


2015 NY Slip Op 04232


Decided on May 19, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 19, 2015

Sweeny, J.P., Renwick, Andrias, Moskowitz, Gische, JJ.


15136 157242/13

[*1] In re Yi Song He, Petitioner-Appellant,
vThe Motor Vehicle Accident Indemnification Corporation, Respondent-Respondent.


Mallilo & Grossman, Flushing (Francesco Pomara Jr. of counsel), for appellant.
Kornfeld, Rew, Newman & Simeone, Suffern (William S. Badura of counsel), for respondent.

Order, Supreme Court, New York County (Carol Edmead, J.), entered March 12, 2014, which, in a proceeding, pursuant to Insurance Law § 5218, for leave to bring an action against the Motor Vehicle Accident Indemnification Corporation (MVAIC) to recover for personal injuries allegedly sustained in a hit-and-run accident, denied the petition, and dismissed the proceeding, unanimously affirmed, without costs.
Petitioner, who commenced this action to recover for injuries he allegedly sustained when, while riding a bicycle, he was hit by a motor vehicle that fled the scene, failed to establish that "all reasonable efforts" were made "to ascertain the identity of the motor vehicle and of the owner and operator thereof" (Insurance Law 5218[b][5]; see Matter of Simmons v Motor Veh. Acc. Indem. Corp., 44 AD2d 673 [1st Dept 1974]). The police accident report identifies two witnesses and reflects that two license plates were identified as belonging to the offending motor vehicle. Contrary to petitioner's assertion, the fact that one of the license plates was identified as a "possible plate," does not mean that there is no substantial evidence linking that vehicle to the accident. Rather, it means that an investigation was required. Yet, petitioner has not identified any effort made to investigate the possible involvement of the vehicle, whose owner MVAIC was able to identify, or to obtain information from the two witnesses (see Matter of Acosta-Collado v Motor Veh. Acc. Indem. Corp., 103 AD3d 714 [2d Dept 2013]).
Petitioner also failed to establish that he was a "qualified person" via verifiable proof of his residency and household composition (see Insurance Law §§ 5202[b] and 5211[a][1]; see also Matter of Willingham v Huston, 36 AD3d 469 [1st Dept 2007]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 19, 2015
CLERK